EXHIBIT 10.7

 

LOCK-UP AND WAIVER

AGREEMENT

 

October 17, 2018

 

Airborne Wireless Network

4115 Guardian Street, Suite C

Simi Valley, California 93063

 

Re: Exercises of Warrants for Airborne Wireless Network Securities

 

Ladies and Gentlemen:

 

The undersigned is a holder of that certain Airborne Wireless Network
Convertible Debenture, dated April 9, 2018 (the “Debenture”) and other debt
instruments (each, a “Note,” and together, the “Notes”) issued by Airborne
Wireless Network (the “Company”) that are convertible into shares of common
stock, par value $0.001 per share (“Common Stock”), of the Company and certain
warrants to purchase shares of Common Stock (the “Warrants,” and collectively
with the Debenture, the Notes and shares of Common Stock, the “Securities”). The
Company has entered into certain Exercise Agreements (collectively, the
“Exercise Agreements”), each dated on or about the date hereof, by and between
the Company and a holder of certain other securities of the Company
(collectively, the “Other Funding Holders,” and together with each other holder
of Securities (other than the undersigned), the “Other Holders”) for the
purposes of enhancing the predictability of the Company’s funding by agreeing
that the warrants of the Other Funding Holders will be exercised over a more
predictable timeframe. Concurrently herewith, the Company is entering into other
lock-up agreements with each Other Holder (collectively, the “Other Lock-Up
Agreements”).

 

Effective as of the date hereof, the undersigned hereby agrees, solely for the
benefit of the Company that:

 



 

(a) without the prior written consent of the Company, the undersigned will not,
during the period specified below (the “Lock-Up Period”), directly or
indirectly, unless otherwise provided herein, (i) offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, pledge, encumber, assign, borrow or otherwise dispose of
or transfer (each a “Transfer”) any Relevant Security (as defined below) or
otherwise publicly disclose the intention to do so, or (ii) establish or
increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) with respect to any Relevant Security or otherwise
enter into any swap, derivative or other transaction or arrangement that
Transfers to another, in whole or in part, any economic consequence of ownership
of a Relevant Security, whether or not such transaction is to be settled by the
delivery of Relevant Securities, other securities, cash or other consideration,
or otherwise publicly disclose the intention to do so; and

 

 

 

 

(b) the undersigned will waive the requirements under Section 1(c)(i), 1(c)(ii)
and 1(c)(iii) under the Debenture that the Company provide at least 15 business
days’ notice to the undersigned prior to making a partial redemption payment,
that the trading price of the Common Stock be less than a stated fixed
conversion price in order for a redemption to be made and that the Company pay a
redemption premium, respectively, in connection with the payments made in
consideration for this Lock-up Agreement.



 

As used herein, the term “Relevant Security” means any Security, warrant to
purchase any other security of the Company or any other entity or any security
that is convertible into, or exercisable or exchangeable for, shares of
preferred stock, shares of Common Stock or any other equity security of the
Company, in each case owned beneficially or otherwise by the undersigned on the
date hereof or acquired by the undersigned during the Lock-Up Period.
Notwithstanding the foregoing, any Relevant Security may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by such Relevant Security and such pledge of such Relevant
Security shall not be deemed to be prohibited by this Lock-Up Agreement.

 



  1

   



 

In consideration for the undersigned’s agreements set forth above, the Company
agrees to (a) make a partial redemption payment of $50,000 under the Debenture
on the date hereof or the immediately following business day and (b) make a
partial redemption payment of $50,000 under the Debenture on the first business
day that is thirty (30) days after the date hereof.

 

The Lock-Up Period will commence on the date hereof and continue and include the
date that is sixty (60) days after the date of this Lock-Up Agreement, provided
however, if the partial payment referenced in (b) above is not made when due,
the Lock-Up Period will end on the date that is thirty (30) days after the date
of this Lock-Up Agreement.

 

In furtherance of the undersigned’s obligations hereunder, the undersigned
hereby authorizes the Company during the Lock-Up Period to cause any transfer
agent for the Relevant Securities to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Relevant Securities for which the undersigned is the record owner and the
transfer of which would be a violation of this Lock-Up Agreement and, in the
case of Relevant Securities for which the undersigned is the beneficial but not
the record owner, agrees that during the Lock-Up Period it will cause the record
owner to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities to the extent such transfer would be a violation of
this Lock-Up Agreement.

 

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Relevant Securities:

 



 

(i) as a bona fide gift or gifts, or

 

 

 

 

(ii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) to another corporation, partnership,
limited liability company, trust or other business entity that is a direct or
indirect affiliate (as defined in Rule 405 under the Securities Act of 1933, as
amended) of the undersigned, (2) to limited partners, limited liability company
members or stockholders of the undersigned, or (3) in connection with a sale,
merger or transfer of all or substantially all of the assets of the undersigned
or any other change of control of the undersigned, not undertaken for the
purpose of avoiding the restrictions imposed by this Lock-Up Agreement.



 

provided, in the case of clauses (i) and (ii), that (A) such transfer shall not
involve a disposition for value, (B) the transferee agrees in writing with the
Company to be bound by the terms of this Lock-Up Agreement, and (C) such
transfer would not require any filing under Section 16(a) of the Exchange Act
and no such filing is voluntarily made.

 

The Company shall, on or before 9:30 a.m., New York City time, on the first
business day after the date hereof, issue a Current Report on Form 8-K attaching
the form of this Lock-Up Agreement as an exhibit thereto (including all
attachments, the “8-K Filing”) disclosing all material terms of the transactions
contemplated hereby and pursuant to the agreements being entered into with the
Other Funding Holders and the Other Lock-Up Agreements. From and after the
filing of the 8-K Filing, the undersigned shall not be in possession of any
material, nonpublic information received from the Company or any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the older or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company shall not, and shall
cause its officers, directors, employees, affiliates and agents, not to, provide
the undersigned with any material, nonpublic information regarding the Company
from and after the date hereof without the express written consent of the
undersigned. To the extent that the Company delivers any material, non-public
information to the undersigned without the undersigned’s express prior written
consent, the Company hereby covenants and agrees that the undersigned shall not
have any duty of confidentiality to the Company, any of its subsidiaries or any
of their respective officers, directors, employees, affiliates or agent with
respect to, or a duty to the to the Company, any of its subsidiaries or any of
their respective officers, directors, employees, affiliates or agent or not to
trade on the basis of, such material, non-public information. The Company shall
not disclose the name of the undersigned in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. The Company
understands and confirms that the undersigned will rely on the foregoing
representations in effecting transactions in securities of the Company.

 



  2

   



 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that this Lock-Up
Agreement has been duly authorized (if the undersigned is not a natural person)
and constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with the enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date of this Lock-Up Agreement.

 

In exchange for the undersigned executing and delivering this Lock-Up Agreement
and other good and valuable consideration, (i) the Company (and its parents,
subsidiaries, affiliates, officers, directors, agents, assigns, representatives
benefit plans and programs, servants and employees (each, a “Related Party”), as
applicable, voluntarily, irrevocably and unconditionally release and forever
discharge the undersigned (and any of its Related Parties) and each of their
respective Related Parties) (collectively, the “Released Parties”) from any and
all claims of any nature (including but not limited to claims, rights, demands,
actions, suits, damages, losses, expenses, liabilities, indebtedness and causes
of action), excluding any losses arising primarily as a result of any material
violation by a Released Party of any U.S. state or federal securities law
applicable to the Released Party (collectively, “Claims”), whether known or
unknown, which the Company has or may have up to and including the date hereof
against any Released Party.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this Lock-Up Agreement by facsimile or
e-mail/.pdf transmission shall be effective as the delivery of the original
hereof.

 

The obligations of the undersigned under this Lock-Up Agreement are several and
not joint with the obligations of any Other Holder under any Other Lock-Up
Agreement or under any other agreement, and the undersigned shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any Other Lock-Up Agreement or under any other agreement. Nothing
contained herein or in this Lock-Up Agreement, and no action taken by the
undersigned pursuant hereto, shall be deemed to constitute the undersigned and
the Other Holders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the undersigned and the Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Lock-Up Agreement and the
Company acknowledges that the undersigned and the Other Holders are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Lock-Up Agreement or any other Lock-Up Agreement. The
Company and the undersigned confirm that the undersigned has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The undersigned shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Lock-Up Agreement, and it shall not be necessary for
any Other Holder to be joined as an additional party in any proceeding for such
purpose nor shall the undersigned have any right of enforcement or otherwise
against any Other Holder related hereto.

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this letter
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this letter
agreement or any transaction contemplated hereby.

 

This Lock-Up Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.

 



  3

   



 

This Lock-Up Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Lock-Up
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Lock-Up Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto and their respective successors and
assigns. This Lock-Up Agreement may not be amended, modified or waived without
the prior written consent of the parties hereto.

 

 

Very truly yours,

 



YA II PN, LTD.

     

By:

Yorkville Advisors Global, LP

Its:

Investment Manager       By: Yorkville Advisors Global II, LLC  

Its:

General Partner

 

 

 

 

By:

/s/ David Gonzalez 

 

 

 

 

Name:

David Gonzalez

 

 

 

 

Its:

Managing Member and General Counsel

 

 

 

 

 

 

AGREED AND ACCEPTED BY:

 

 

 

 

AIRBORNE WIRELESS NETWORK

 

 

 

 

By:

/s/ Michael J. Warren 

 

 

 

 

Name:

Michael J. Warren

 

 

 

 

Its:

Chief Executive Officer

 



 

 



4



 